Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 14, 2014

The Court of Appeals hereby passes the following order:

A14A1292. PEARSON v. SWEETWATER POOL MANAGEMENT-SOUTH,
    INC. et al.

      Romero Pearson, who represented an interested non-party in litigation against
the Appellees, filed this appeal from the trial court’s order denying his motion to set
aside an order enforcing the settlement agreement1 between the Plaintiff and
Appellees after proceeds of the settlement were disbursed to the Plaintiff’s attorney
and from there, to his client,2 without the gross proceeds first being split and paid to
the Plaintiff via the Plaintiff’s attorney and to his client via Pearson.
      Pearson did not appeal from the order enforcing the settlement, and instead
filed a motion to set aside under OCGA § 9-11-60 (f). The correct code section for
a motion to set aside is OCGA § 9-11-60 (d), and construed as either a motion to set
aside or as a motion for reconsideration, an order denying either type of motion is not
directly appealable.3 Moreover, because the issues raised by Pearson regarding the
distribution of the settlement were not mere clerical errors obvious on the face of the
record under OCGA § 9-11-60 (g), the order denying his motion was not directly
appealable pursuant to that code section.


      1
          The order also denied Pearson’s motion to intervene as untimely.
      2
        Pearson’s client is a non-married parent of the decedent in the underlying
action and was entitled to half of the proceeds of the settlement under Georgia law.
See OCGA §§ 19-7-1 (c) (2) (C) & 51-4-4.
      3
      See OCGA § 5-6-35 (a) (8); Mayor & Aldermen of the City of Savannah v.
Norman J. Bass Constr. Co., 264 Ga. 16, 17 (1) (441 SE2d 63) (1994).
      Accordingly, the Appellees’ Motion to Dismiss the appeal is GRANTED and
Pearson’s appeal is DISMISSED for lack of jurisdiction.

                                    Court of Appeals of the State of Georgia
                                                                         11/14/2014
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.